             Case 1:19-cr-00745-RMB Document 55 Filed 02/02/21 Page 1 of 2




February 1, 2021

By ECF

Hon. Richard M. Berman
United States District Judge
Southern District of New York

Re: United States v. Mitchell McPhee, 19 Cr. 745 (RMB)

Dear Judge Berman:

      I write on behalf of my client, Mitchell McPhee, to request his temporary release from the
MCC to attend his uncle’s funeral this Friday, February 5, 2021. 1 Mr. McPhee’s uncle, Michael
Williams, with whom Mr. McPhee was exceptionally close, passed away last week. He requests
the opportunity to be allowed to grieve with his family, and to be present when his uncle is put to
rest. I therefore ask that he be released on an 8-hour bond secured by his close friend, Tiffany
Rodriguez (one of the cosigners on his original bond), who will personally escort Mr. McPhee to
and from the MCC and during the services. The Government opposes this request.

      The Bail Reform Act provides that a “judicial officer may… permit the temporary release
of [a] person … to the extent that the judicial officer determines such release to be necessary for
preparation of the person’s defense or for another compelling reason.” 18 U.S.C. § 3142(i)
(emphasis added). Accordingly, other judges have granted temporary release for detained
individuals to attend family members’ funerals. See, e.g., United States v. Dunn, 11 Cr. 638
(SAS) (S.D.N.Y) (releasing defendant on a $30,000 personal recognizance bond to allow him to
attend brother’s memorial service); United States v. Summers, 09 Cr. 807 (DLC) (S.D.N.Y.)
(releasing defendant to attend partner’s funeral).

     The viewing and funeral are scheduled for February 5, 2021, at First Avenue Funeral
Services, 349 E. 116th Street, New York, NY. The viewing is at 2:30 p.m., and the funeral


1
    As background, Mr. McPhee is detained pending trial on low-level narcotics offenses involving
allegations of hand-to-hand sales of small amounts of crack. He had been released on a bond earlier in the
case, but was detained on October 6, 2020, after committing violations of his release conditions. He has
been in custody at the MCC since.
          Case 1:19-cr-00745-RMB Document 55 Filed 02/02/21 Page 2 of 2
Hon. Richard M. Berman                                                February 1, 2021
United States District Judge                                          [2]

Re: United States v. Mitchell McPhee
    19 Cr. 745 (RMB)

immediately follows from 3:30 to 5:00 p.m. Mr. McPhee proposes that the Court permit his
release for that day only, allowing sufficient time for him to attend the services and then return to
the MCC immediately afterward.

     Due to the time sensitive nature of this request, we respectfully request that the Court grant
release or afford us the opportunity to be heard as soon as possible.

Sincerely,

/s/ Jonathan Marvinny
Jonathan Marvinny
Assistant Federal Defender
212.417.8792
jonathan_marvinny@fd.org

cc: Louis A. Pellegrino, Esq. (by ECF)



                                             Application respectfully denied.




                                                  2/2/2021
